 



Exhibit 10.2

(LIFELINE CELL TECHNOLOGY LOGO) [c70133c7013300.gif]
November 1, 2006
To: William B. Adams
From: International Stem Cell Corporation
Dear Bill:
The following sets for the terms of your proposed employment with International
Stem Cell Corporation (“ISCC”). ISCC hereby offers you employment with ISCC on
the terms and conditions set forth below, such employment to commence
November 1, 2006. As referred to herein, “ISCC” shall include the public entity
of which ISCC expects to become a wholly owned subsidiary (the “Parent”) through
a pending “reverse merger takeover (the “RTO”) and Lifeline Cell Technology,
LLC, as the context requires.

  1.  
You will be CFO of ISCC and Lifeline and report directly to the Boards of
Directors of those entities. Your duties and responsibilities will include the
function of CFO and all the responsibilities related there to. Responsibilities
may be added, removed or otherwise modified, as the Board deems necessary.
    2.  
You will serve on the Boards of both ISCC and Lifeline.
    3.  
You will receive a base salary of $180,000, payable semi-monthly. Your status
will be salary exempt. You will be entitled to 15 days paid vacation each year,
accruing on a monthly basis. You will be eligible for coverage under such group
health plan and other benefits as the Company provides to comparable employees.
    4.  
Employment with ISCC or Parent is at the mutual consent of the employee and the
company. Accordingly, while the company has every hope that employment
relationships will be mutually beneficial and rewarding, employees and the
company retain the right to terminate the employment relationship at will, at
any time, with or without cause. Please note that no individual has the
authority to make any contrary agreement or representation. Accordingly, this
constitutes a final and fully binding integrated agreement with respect to the
at-will nature of the employment relationship.
    5.  
You agree to abide by the Company’s policies and procedures, including those set
forth in a Company Employee Handbook when such document is drafted. You will be
required to sign the signature page of this Employee Handbook when it is
completed.

 

 



--------------------------------------------------------------------------------



 



(LIFELINE CELL TECHNOLOGY LOGO) [c70133c7013300.gif]

  6.  
For a period of one year after your termination of employment for any reason,
you agree not to, directly or indirectly, hire, attempt to hire, induce or
entice the hire of or interview for hire any employee of ISCC or Lifeline or any
former employee who had been an employee at any time during the one year period
prior to your termination.
    7.  
You further agree that you will upon termination of employment, return to ISCC
and Lifeline all books, records, computer files, manuals, customer lists and
other written, typed, printed, or electronic materials, whether furnished by
ISCC or Lifeline or prepared by you, which contain any information relating to
the ISCC or Lifeline businesses, and you further agree that you will neither
make nor retain copies of such materials after termination of employment.
    8.  
If you voluntary terminate your employment under this Agreement, you will not,
for a period of one year after you are no longer employed by ISCC or Lifeline,
solicit customers of ISCC or Lifeline directly or indirectly, either as a
proprietor, stockholder, partner, officer, employee, or otherwise of any other
entity engaged in the stem cell business in the United States, producing and/or
selling same or substantially similar products and services as ISCC or Lifeline
produces and/or sells at such time your employment with ISCC and/or Lifeline may
terminate.
    9.  
In the event of any lawsuit or charge filed with an administrative agency, or
other form of litigation brought against or involving you as a result of alleged
activity, negligence, or any other conduct by you in connection with your duties
and responsibilities on behalf of ISCC or Lifeline, ISCC shall provide and pay
for legal defense on your behalf, as well as indemnify you against any judgment
or other liability that may result from such proceedings unless such activity or
conduct represented willful misconduct on your part.
    10.  
You will be required to sign an Employee Proprietary Information Agreement as
well as the necessary tax and benefit enrollment forms before starting full time
employment. You will also be required to provide proof of your identity and
authorization to work in the United States as required by Federal immigration
laws.
    11.  
Bill, we look forward to you joining our effort and hope the opportunity will be
mutually rewarding. To confirm that you agree to the terms stated in this
letter, please sign, date and return the enclosed copy of this letter.

Sincerely,
International Stem Cell Corporation

 

 



--------------------------------------------------------------------------------



 



(LIFELINE CELL TECHNOLOGY LOGO) [c70133c7013300.gif]
By:   /S/ JEFFREY KRSTICH   
Jeffrey Krstich CEO
This will acknowledge my acceptance of this offer of employment.

     
/S/ WILLIAM B ADAMS
   
William B. Adams
  Date: November 1, 2006

 

 